Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No. 10,714,198.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:

Regarding independent claim 1:
PRESENT APPLICATION:
1. A non-volatile memory storage system comprising: a memory cell array comprising a plurality of memory cells organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group; a dynamic 1-tier circuit configured to execute a first program loop and a second program loop; wherein the first program loop comprises: the dynamic 1-tier circuit applying one or more programming pulses to the first and second sub-groups, applying a verify voltage to the first sub-group, comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing a voltage of the programming pulses and repeating the first program loop, and if the first sub-group numeric threshold is met, the dynamic 1-tier circuit executing the second program loop, wherein the second program loop comprises: the dynamic 1-tier circuit comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.

1.  A non-volatile memory storage system comprising: a memory cell a plurality of memory cells organized into a plurality of distinct sub-groups;  a dynamic 1-tier circuit comprising a programming circuit and a determination/counting circuit, 
wherein the dynamic 1-tier circuit is configured to execute a program loop and an additional program loop;  wherein the program loop comprises: the programming circuit applying one or more programming pulses to the word line, and applying a verify voltage to the word line, the determination/counting 
circuit counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality 
of sub-groups, and determining, based on the number of the first memory cells 
that have achieved the verify level, whether the first sub-group meets a 
if the first sub-group does not meet the numeric threshold, the programming circuit increasing a voltage of the programming pulses and repeating the program loop, and if the first sub-group meets numeric threshold, 
the dynamic 1-tier circuit executing the additional program loop;  wherein the additional program loop comprises: the determination/counting circuit counting a number of second memory cells that have achieved the verify level, the second memory cells being within a second sub-group of the plurality of sub-groups, and determining, based on the number of the second memory cells that have achieved the verify level, whether the second sub-group meets the numeric 
threshold, and if the second sub-group does not meet the numeric threshold, the programming circuit increasing the voltage of the programming pulses, applying one or more of the programming pulses to the word line, and applying the verify voltage to the word line, and the dynamic 1-tier circuit repeating the additional program loop.


	U.S. Patent 10,714,198 claim 1 provides most of the limitations of the instant application claim1. Patent 198’ claim 1 does not explicitly provide “comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold”; “comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold”; and “a dynamic 1-tier circuit configured to execute a first program loop and a second program loop”.
	Since Patent 198’ claim 1 provides the “counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality of sub-groups, determining, based on the number of the first memory cells that have achieved the verify level, whether the first sub-group meets a numeric threshold”; “counting a number of second memory cells that have achieved the verify level, the second memory cells being within a second sub-group of the plurality of sub-groups, determining, based on the number of the second memory cells that have 
an additional program loop”.  It would have been understood.

Regarding claim 2 of the present application, the claim has a mere broader version with similar intended cope as claim 2 of Patent 10,714,198.

Regarding claim 3 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,714,198.

Regarding claim 4 of the present application, the claim has a mere broader version with similar intended cope as claim 4 of Patent 10,714,198.

Regarding claim 5 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,714,198.

Regarding claim 6 of the present application, the claim has a mere broader version with similar intended cope as claim 4 of Patent 10,714,198.

Regarding independent claim 7:
PRESENT APPLICATION:
7. A method of programming a memory storage system which has a memory cells organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group, comprising the steps of: 3181890-00339 (WDA-4405-1-US) with a dynamic 1-tier circuit executing a first program loop comprising: applying one or more programming pulses to the first and second sub-groups, applying a verify voltage to the first sub-group, comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop, if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit, executing a second program loop, the second program loop comprising: comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.

5.  A memory programming method comprising: executing a program loop 
applying one or more programming pulses to a word line coupled to a memory cell array comprising a plurality of memory cells organized into a 
plurality of distinct sub-groups, applying a verify voltage to the word line, counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality of sub-groups, determining, based on the number of the first memory cells that have achieved the verify level, whether the first sub-group meets a numeric threshold, if the first sub-group does not meet the numeric threshold, increasing a voltage of the programming pulse, and repeating the program loop, 
and if the numeric threshold is met, executing an additional program loop;  
counting a number of second memory cells that have achieved the verify level, the second memory cells being within a second sub-group of the plurality of sub-groups, determining, based on the number of the second memory cells that have achieved the verify level, whether the second sub-group meets the numeric threshold;  and if the second sub-group does not meet the numeric threshold, increasing the voltage of the programming pulses, applying one or more of the programming pulses to the word 
line, applying the verify voltage to the word line, and repeating the 
additional program loop.


	U.S. Patent 10,714,198 claim 5 provides most of the limitations of the instant application claim7. Patent 198’ claim 5 does not explicitly provide “comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-
	Since Patent 198’ claim 5 provides the “counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality of sub-groups, determining, based on the number of the first memory cells that have achieved the verify level, whether the first sub-group meets a numeric threshold”; “counting a number of second memory cells that have achieved the verify level, the second memory cells being within a second sub-group of the plurality of sub-groups, determining, based on the number of the second memory cells that have achieved the verify level, whether the second sub-group meets the numeric threshold”; and “the dynamic 1-tier circuit is configured to execute a program loop and an additional program loop”.  It would have been understood.

Regarding claim 8 of the present application, the claim has a mere broader version with similar intended cope as claim 6 of Patent 10,714,198.

Regarding claim 9 of the present application, the claim has a mere broader version with similar intended cope as claim 7 of Patent 10,714,198.

Regarding claim 10 of the present application, the claim has a mere broader version with similar intended cope as claim 8 of Patent 10,714,198.
Regarding claim 11 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,714,198.

Regarding claim 12 of the present application, the claim has a mere broader version with similar intended cope as claim 4 of Patent 10,714,198.

Regarding independent claim 13:
PRESENT APPLICATION:
13. A non-volatile computer-readable medium having a memory cell array including a plurality of memory cells organized into a plurality of distinct sub-groups including a first sub- group and a second sub-group and having recorded thereon a program which, when executed by a processor causes the processor to execute a method comprising: with a dynamic 1-tier circuit executing a first program loop comprising: applying one or more programming pulses to the first and second sub-groups, applying a verify voltage to the first sub-group, comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop, if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit, executing a second program loop, the second program loop comprising: comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and 3481890-00339 (WDA-4405-1-US) if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.

9.  A non-volatile computer-readable medium having recorded thereon a 
program which, when executed by a processor, causes the processor to execute a method comprising: executing a program loop comprising: applying one or more programming pulses to a word line coupled to a memory cell array comprising a plurality of memory cells organized into a plurality of distinct sub-groups, applying a verify voltage to the word line, counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality of sub-groups, determining, based on the number of the first memory cells that have achieved the verify level, whether the first sub-group meets a numeric threshold, if the first sub-group does not meet the numeric threshold, increasing a voltage of the programming pulse, and repeating the program loop, and if the numeric threshold is met, executing an additional program loop;  wherein, the additional program loop comprises: applying the verify voltage to the word line, counting a number of second memory cells that have achieved the verify level, the second memory cells being within a second sub-group of the plurality of sub-groups, determining, based on the number of the second memory cells that have achieved the verify level, whether the second sub-group meets the numeric threshold, and if the second 
sub-group does not meet the numeric threshold, increasing the voltage of the programming pulses, applying one or more of the programming pulses to the word line, applying the verify voltage to the word line, and repeating the additional program loop.


	U.S. Patent 10,714,198 claim 9 provides most of the limitations of the instant application claim 13. Patent 198’ claim 9 does not explicitly provide “comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold”; “comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold”; and “a dynamic 1-tier circuit configured to execute a first program loop and a second program loop”.
	Since Patent 198’ claim 9 provides the “counting a number of first memory cells that have achieved a verify level, the first memory cells being within a first sub-group of the plurality of sub-groups, determining, based on the number of the first memory cells that have achieved the verify level, whether the first sub-group meets a numeric threshold”; “counting a number of second memory cells that have achieved the verify 
an additional program loop”.  It would have been understood.

Regarding claim 14 of the present application, the claim has a mere broader version with similar intended cope as claim 10 of Patent 10,714,198.

Regarding claim 15 of the present application, the claim has a mere broader version with similar intended cope as claim 11 of Patent 10,714,198.

Regarding claim 16 of the present application, the claim has a mere broader version with similar intended cope as claim 12 of Patent 10,714,198.

Regarding claim 17 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,714,198.

Regarding claim 18 of the present application, the claim has a mere broader version with similar intended cope as claim 4 of Patent 10,714,198.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Hsieh et al. (9,685,233) disclose programming multibit memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

April 9, 2021